                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

ORLANDO & PAULETTE
DEJESUS, FATHER AND
MOTHER AND NEXT OF KIN OF
BLAISE DEJESUS, DECEASED,

                         Plaintiffs,
                                       Civil Action No. 15-1065-CFC
                  v.

THE STATE OF DELAWARE, et.
al.,

                         Defendants.


Daniel C. Herr, LAW OFFICE OF DANIEL C. HERR LLC, Wilmington,
Delaware

     Counsel for Plaintiffs

Joseph C. Handlon, Ryan P. Connell, DEPARTMENT OF WSTICE, Wilmington,
Delaware

     Counsel for Defendants



                         MEMORANDUM OPINION




November 8, 2019
Wilmington, Delaware
                                                        COLMF.C OLLY
                                             UNITED STATES DISTRICT ruDGE

   I.       INTRODUCTION

         Defendants Todd Drace, John Kirlin, and Tiffani Starkey have moved for

summary judgment on Plaintiffs' claim for damages brought under 42 U.S.C.

§ 1983. D.I. 57. Defendants are correctional officers who worked in the

segregated housing unit ("SHU") of the James T. Vaughn Correctional Center the

day Blaise DeJesus committed suicide in an SHU cell. Plaintiffs, the parents of

DeJesus, base their § 1983 claim on alleged violations of the Eighth and

Fourteenth Amendments of the United States Constitution. For the reasons

discussed below, I will grant Defendants' motion.

   II.      BACKGROUND

         A. Relevant Facts

         On August 1, 2014, DeJesus was convicted of violating the terms of his

probation. D.I. 58 at 3. Based on his previous heroin use, he was sentenced to

complete the CREST Substance Abuse Program and was immediately committed

to the Central Violation Probation Center to await transfer to the CREST program.

D.I. 11113-15. When DeJesus exhibited withdrawal symptoms at the probation

center, he was transferred to Vaughn's infirmary for treatment. Id. 1116-17. At

the infirmary, medical professionals treated DeJesus for four days before
discharging him on August 5, 2014. Id.    ,r,r 18-20.   Upon his release, an order was

placed to transfer DeJesus to Vaughn's general inmate housing. Id.      ,r 21.   But

when it was discovered that DeJesus's brother worked at Vaughn, DeJesus was

instead transferred to the SHU to separate him from other prisoners for safety

reasons. Id.   ,r,r 23-24.
      Officer Drace escorted DeJesus to his single cell in the SHU at around 3 :3 0

p.m. on August 5, 2014. D.I. 59 at A-29. A few hours later, DeJesus hung himself

in his cell. D.I. 1 ,r 43. Prison staff found DeJesus's body at 9:35 p.m. D.I. 63 Ex.

A; D.I. 59 at A-34 ,r 7. DeJesus was pronounced dead at 10:05 p.m. D.I. 63 Ex.

A.
      The parties agree that DeJesus interacted with Defendants during his brief

time in the SHU. The parties very much dispute, however, the extent and nature of

those interactions.

      In their opposition to Defendants' summary judgment motion, Plaintiffs rely

on the deposition testimony of four witnesses who were incarcerated in the SHU

on the day of DeJesus' s suicide. That testimony is conflicting, but viewed in the

light most favorable to Plaintiffs, at least one inmate witness testified that DeJesus

told Officers Starkey and Kirlin that he did not belong in the SHU, D.I. 61 Ex.Bat

8:15, Ex.Eat 14:15-16; D.I. 59 at A-34 ,r 2, that he could not "take being in the

[SHU]," D.I. 61 Ex. D at 6:8-9, Ex.Fat 5, that he wanted to speak to someone, id.


                                          2
Ex.Eat 13:12-13, 14:3-5, Ex.Bat 8:13-14, Ex. D at 5:21, 8:4, that he needed to

make a phone call, id. Ex.Eat 6:11-13, 13:11-12, Ex.Cat 6:6-7, 16:5, that he

"wasn't in his right state of mind," id. Ex.Bat 6:13-14, that he felt sick and was

"not right," id Ex.Bat 10:12-13, that he was feeling anxious, id. Ex.Bat 14:2-5,

and that he was going through withdrawals, id. Ex.Bat 8:16-24. One of the

inmate witnesses testified that he "think[s]" but is "not ... sure" that DeJesus told

Officer Drace "to call mental health or something like that," id. Ex.Cat 14:19-23,

15:13-23, and that DeJesus told Officer Starkey "[s]omething about the mental

health," id. Ex.Cat 17:6-7. One of the inmate witnesses testified that Officers

Starkey and Kirlin "kept brushing [DeJesus] off." Id. Ex.Bat 6:15. Another

inmate similarly testified that those officers "blew [DeJesus] off." Id. Ex. D at

16:2-4. One of the inmate witnesses testified that DeJesus cried during a

discussion with Officer Starkey and that Officers Starkey and Kirlin laughed about

the discussion. Id. Ex.Eat 10:17-20, 12:4-21. Finally, an inmate witness

testified that DeJesus looked "disheveled." Id. Ex.Bat 5:7.

      Officer Drace recalled nothing notable about DeJesus in his interactions with

him. Drace observed that DeJesus's posture was "just more head down," but

Drace did not recall any crying or weeping on DeJesus's part. D.I. 59 at A-31.

Officer Starkey testified that, while in the SHU, DeJesus mentioned "something

about not belonging in this cell" but she noted that "[n]othing seemed off with


                                          3
him." Id. at A-34 ,r,r 2-3. She also stated that DeJesus did not express any

thoughts of suicide or self-harm. Id at A-3413. Finally, Officer Kirlin stated

that nothing about DeJesus's behavior suggested to him "that he posed a suicide

risk." Id. at A-35 ,r 4.

        Staff at Vaughn performed an investigation into the circumstances regarding

DeJesus's suicide. See D.I. 61 Ex.Fat 1. An official memorandum describing the

investigation stated that area checks and phone punches 1 had not been completed

on A-tier (the tier on which DeJesus was located) for two and a half hours the

evening ofDeJesus's suicide. Id. Officer Kirlin was suspended for three days

because of his failure to ensure that the area checks and punches were performed

that night. Id. SHU inmates testified that Officer Kirlin often failed to conduct the

required checks. Id. Ex.Eat 22:4-23:17, Ex.Bat 7:22-8:9, Ex.Cat 9:6-7, Ex. F

at 5.

        B. Procedural Background

        In Count II of their complaint, Plaintiffs alleged their single cause of action

against Defendants: a claim for deliberate indifference to DeJesus's particular

vulnerability to suicide in violation of the Eighth and Fourteenth Amendments.




1
 "A 'phone punch' involves the correctional officer looking into each individual[]
inmate's cell." Hall v. State, 12 A.3d 1123, 1125 (Del. 2010).

                                            4
D.I. 1 at 7-8. Plaintiffs' claims against other parties were previously dismissed

with Plaintiffs' consent. D.I. 14; D.I. 57.

      Defendants have moved for summary judgment on Count II. D.I. 57. In

support of their motion, they assert that Plaintiffs have failed to establish an Eighth

Amendment claim for deliberate indifference. D.I. 59 at 2. They also allege that

qualified immunity bars Plaintiffs' claim. Id.

   Ill.   LEGALSTANDARD

      A court must grant summary judgment "if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law." Fed. R. Civ. P. 56(a). The moving party bears the burden of

demonstrating the absence of any genuine issues of material fact. Celotex Corp. v.

Catrett, 477 U.S. 317,323 (1986). If the burden of persuasion at trial would be on

the non-moving party, then the moving party may satisfy its burden of production

by pointing to an absence of evidence supporting the non-moving party's case,

after which the burden of production then shifts to the non-movant to demonstrate

the existence of a genuine issue for trial. Matsushita Elec. Indus. Co., Ltd. v.

Zenith Radio Corp., 475 U.S. 574, 586-87 (1986); Williams v. Borough of West

Chester, Pa., 891 F.2d 458, 460-61 (3d Cir. 1989).

      Material facts are those "that could affect the outcome" of the proceeding.

Lamont v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011). "[A] dispute about a


                                              5
material fact is genuine if the evidence is sufficient to permit a reasonable jury to

return a verdict for the nonmoving party." Id. (internal quotation marks omitted).

A non-moving party asserting that a fact is genuinely disputed must support such

an assertion by: "(A) citing to particular parts of materials in the record, including

depositions, documents, electronically stored information, affidavits or

declarations, stipulations, ... admissions, interrogatory answers, or other materials;

or (B) showing that the materials cited [by the opposing party] do not establish the

absence ... of a genuine dispute ...." Fed. R. Civ. P. 56(c)(l). The non-moving

party's evidence "must amount to more than a scintilla, but may amount to less (in

the evaluation of the court) than a preponderance." Williams, 891 F.2d at 460-61.

      The court must view the evidence in the light most favorable to the non-

moving party and draw all reasonable inferences in that party's favor. Wishldn v.

Potter, 4 76 F .3d 180, 184 (3d Cir. 2007). "[T]he facts asserted by the nonmoving

party, if supported by affidavits or other evidentiary material, must be regarded as

true ...." Aman v. Cort Furniture Rental Corp., 85 F.3d 1074, 1080 (3d Cir.

1996). If "there is any evidence in the record from any source from which a

reasonable inference in the [nonmoving party's] favor may be drawn, the moving

party simply cannot obtain a summary judgment." Id.




                                           6
    IV.   EIGHTH AMENDMENT DELIBERATE INDIFFERENCE CLAIM

      When a plaintiff seeks to hold a prison official liable for failing to prevent a

detainee's suicide under the Eighth Amendment or the Due Process Clause of the

Fourteenth Amendment, 2 the plaintiff must show:

                 ( 1) that the individual had a particular vulnerability to
                 suicide, meaning that there was a strong likelihood,
                 rather than a mere possibility, that a suicide would be
                 attempted; (2) that the prison official knew or should
                 have known of the individual's particular
                 vulnerability; and (3) that the official acted with
                 reckless or deliberate indifference, meaning
                 something beyond mere negligence, to the
                 individual's particular vulnerability.

Palakovic v. Wetzel, 854 F.3d 209, 223-24 (3d Cir. 2017) (internal quotation

marks omitted). In this case, the record evidence does not support a finding that

DeJesus had a particular vulnerability to suicide, that Defendants knew or should

have known about any such vulnerability, or that Defendants acted with deliberate

indifference.


2
  Plaintiffs confusingly argue in their brief that "the risk of suicide - once again, is
not the only form of deliberate indifference Plaintiffs alleged and maintained," D.I.
61 at 7, and that "a claim based on the lack of medical treatment prior to an
inmate's suicide" differs from "damages flowing from the suicide itself," id. at 6 n.
4. I am not sure what Plaintiffs mean by these statements. As best as I can tell,
Plaintiffs are trying to make the point that they can recover damages for pain and
suffering DeJesus endured before he committed suicide. The scope of damages,
however, has no bearing on Defendants' liability, which is the sole question raised
in Defendants' summary judgment motion.

                                           7
   A. Whether DeJesus Suffered from a Particular Vulnerability to Suicide

      First, the record does not support a finding that DeJesus suffered from a

particular vulnerability to suicide. To establish such a vulnerability, there "must be

a strong likelihood, rather than a mere possibility, that self-inflicted harm will

occur." Id. at 222 (internal quotation marks and citation omitted). "The strong

likelihood of suicide must be so obvious that a lay person would easily recognize

the necessity for preventative action; the risk of self-inflicted injury must not only

be great, but also sufficiently apparent that a lay custodian's failure to appreciate it

evidences an absence of any concern for the welfare of his or her charges."

Woloszyn v. Cty. ofLawrence, 396 F.3d 314,320 (3d Cir. 2005) (citation omitted).

      Here, the record evidence does not suggest that DeJesus' s physical condition

or the statements he made while in the SHU would have made his risk of suicide so

obvious that a lay person would have easily recognized the necessity for

preventative action. Plaintiffs point to inmate testimony that DeJesus looked

disheveled and that he told Defendants he wanted to speak to someone, wanted to

leave the SHU, did not feel well, was going through withdrawals, and wanted

"mental health." That testimony, however, even if true, does not support a finding

that DeJesus would likely harm himself.

      That DeJesus looked "disheveled" would not have made it obvious that he

was likely to commit suicide. DeJesus may have looked disheveled for many


                                           8
reasons unrelated to his intent to harm himself. Moreover, DeJesus' s alleged

statements to Officers Kirlin and Starkey that he needed to speak to (or call)

someone, that he needed help, and that he couldn't take being in the SHU would

not have made it obvious to a layperson that he would likely commit suicide.

DeJesus may have wanted to speak to someone, receive help, and leave the SHU

for reasons that had no connection to suicidal thoughts. In the same conversations

in which he stated that he needed to speak to someone and needed help, he also

said he "did not belong in the SHU." D.I. 61 Ex.Bat 8:15, Ex.Eat 14:15-16. As

common sense suggests and as Officer Starkey noted, "it is not uncommon for

inmates to say that they should not be in SHU." D.I. 59 at A-34, 3.

      DeJesus's statements that he was sick, "not right," feeling anxious, and

suffering withdrawal symptoms and his two requests (each made separately to one

officer) to "call mental health" also would not have made it obvious to a layperson

that he intended to kill or harm himself, especially given the fact that medical

professionals had cleared and discharged DeJesus from the infirmary earlier that

day. At most, these statements indicated that DeJesus was possibly experiencing

mental pain and suicidal thoughts. A "mere possibility" that a suicide would be

attempted, however, is not enough to show a particular vulnerability to suicide.

Palakovic, 854 F .3d at 222.




                                          9
   B. Whether Defendants Knew or Should Have Known of DeJesus's
      Particular Vulnerability to Suicide

      The record evidence also does not support a finding that Defendants knew or

should have known about DeJesus' s vulnerability to suicide. Even if a strong

likelihood of suicide exists, a plaintiff must also show that the accused official

"knew or should have known of that strong likelihood." Colburn v. Upper Darby

Twp., 946 F.2d 1017, 1024 (3d Cir. 1991) (internal quotation marks omitted). The

"should have known" element refers to "something more than a negligent failure to

appreciate the risk of suicide ... though something less than subjective

appreciation of that risk." Woloszyn, 396 F.3d at 320 (citation omitted).

      Here, even if DeJesus suffered from a particular vulnerability to suicide,

nothing in the record supports a finding that Defendants knew or should have

known about that vulnerability. As explained above, DeJesus did not display any

symptoms or make statements to Defendants that would have made it obvious to a

layperson that he would harm himself. Nothing in the record suggests that DeJesus

expressed thoughts of suicide or self-harm to Defendants or that other

circumstances existed that would have given Defendants reason to believe that

Defendant was contemplating suicide.




                                          10
   C. Whether Defendants Acted With Deliberate Indifference

      Finally, the record does not support a finding that Defendants acted with

deliberate indifference to DeJesus' s particular vulnerability to suicide. The record

does contain inmate testimony that Officer Drace responded with sarcasm to

DeJesus's request for a phone call, D.I. 61 Ex.Cat 14:4-14, that Officers Starkey

and Kirlin laughed when DeJesus was crying while asking for a phone call, id. Ex.

Eat 10:17-20, 12:4-21, and that Officers Starkey and Kirlin "brushed off'

DeJesus's requests, id. Ex.Bat 6:15, Ex. D at 6:2-4. Though perhaps not optimal

or sufficiently sympathetic to DeJesus's emotional state at the time, such responses

and reactions do not amount to deliberate indifference to a particular vulnerability

to suicide. As discussed above, DeJesus did not suffer from a particular

vulnerability to suicide that Defendants knew or should have known about. The

record also contains evidence that Officer Kirlin was negligent in failing to

complete area checks and phone punches in the SHU. But there is no evidence

connecting that failure to DeJesus. And in any event, negligence does not amount

to deliberate indifference. See Farmer v. Brennan, 511 U.S. 825,835 (1994)

(stating that "deliberate indifference entails something more than mere

negligence").




                                          11
   D. Summary

        Overall, the record, viewed in the light most favorable to Plaintiffs, does not

support a finding that DeJesus suffered from a particular vulnerability to suicide

that Defendants knew or should have known about. Nor does it support a finding

that Defendants acted with deliberate indifference. Nothing in the record leaves a

question of material fact on these issues and therefore Plaintiffs' claim against

Defendants fails as a matter of law.

   V.      QUALIFIED IMMUNITY DEFENSE

        As a general matter, government officials sued in their individual capacity

under § 1983 are entitled to qualified immunity. See Wright v. City of

Philadelphia, 409 F .3d 595, 599 (3d Cir. 2005). Qualified immunity protects

government officials from liability for civil damages unless ( 1) the official's

conduct violated a constitutional or statutory right; and (2) that violated right was

"clearly established." Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Because

Plaintiffs' have not established that Defendants were deliberately indifferent to

DeJesus' s particular vulnerability to suicide, Defendants have not violated a

federal statute or a constitutional right and they are therefore entitled to qualified

immunity.




                                           12
   VI.   CONCLUSION

      For the foregoing reasons, I will grant Defendants' summary judgment

motion on Count II of Plaintiffs' complaint.

      The Court will enter an order consistent with this Memorandum Opinion.




                                         13
